Citation Nr: 1542176	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  07-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vaginitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel

INTRODUCTION

The Veteran had active service from June 1979 until January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this matter in August 2011 and May 2013.  The case since has been returned to the Board for further appellate action.  While the Board addressed eleven additional issues in the May 2013 remand, the Veteran subsequently withdrew them from appeal in statements received in May 2013, March 2014, and July 2014.  Consequently, the issue listed on the title page is the only issue currently pending before the Board. 

The Veteran testified at a hearing held at the RO in February 2013 before a Veterans Law Judge.  A transcript of the hearing is of record. The Veteran was notified that this Veterans Law Judge has since retired from the Board.  In July 2015, the Veteran indicated in a statement that she did not want an additional hearing and wished for her case to be considered on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran has asserted that her gynecological condition began during service.  She indicated in an April 2004 statement, an April 2006 statement, and during the February 2013 hearing that she first was treated for vaginal discharge during service and has continued to have problems with this condition since service.  She testified that she believed the condition may be related to her inability to shower during field duty.

While the record includes VA examinations in March 2004 and September 2007, the Board found in the May 2013 remand that neither examination is adequate to assess the etiology of the present condition. 

In this regard, the Board noted that the March 2004 examiner concluded that the recent diagnosis of cervical dysplasia was not related to the remote history of various types of vaginitis while she was on active duty.  However, there was no opinion as to the etiology of the recurring vaginitis infections. 

The September 2007 VA examination diagnosed recurrent mixed vaginitis and concluded this was not related to the vaginal infections treated while she was on active duty.  The examiner explained that the Veteran did not have chronic infections as there were numerous normal examinations, indicated that trichomonas was a sexually transmitted disease and explained that the Veteran's current atrophic vaginitis was related to going through menopause. 

However, the VA and private treatment records reflect frequent complaints and treatment for vaginal discharge with different diagnoses, including vaginitis, atrophic vaginitis, trichomonas vaginitis, bacterial vaginitis, candidiasis, and vaginosis. 

Additionally, the Veteran submitted a statement from L.F., M.D., who related that the Veteran had a history of mixed vaginosis for over 20 years.  Dr. F. indicated that she had reviewed past medical records and compared them to the examination findings and concluded that the Veteran most likely had chronic recurrent mixed vaginitis, which was not controlled long term on current treatment.  The Veteran also submitted internet articles which note that good hygiene was important to prevent recurrent vaginal infections.

Although the prior remand indicated that there was no sufficient medical opinion of record concerning the Veteran's vaginitis, a VA examination was not ordered in the action paragraphs.  Therefore, a remand is required to obtain an opinion addressing all of the Veteran's current diagnoses referable to vaginitis and whether such are related to the noted problems in service and/or the lack of showering during field exercises.

The Board notes that the May 2013 remand ordered the AOJ to obtain private treatment records, noted in June 2010 and September 2010 as being scanned into VISTA. However, those records are not relevant to the issue currently on appeal; but rather concern the Veteran's back disabilities.  Additionally, the records are noted to be from the Carolina Surgery and Spine Associates and these private records have been associated with the claims file already.  Thus, although the records in VISTA were not associated to the claims file as ordered by the previous remand, the Board finds that there is no need to remand again for the association of such records as they are already in the claims file and are irrelevant to the issue on appeal in any case. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA gynecological examination to be conducted by to determine the nature and etiology of her vaginitis.  The record must be reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  Following examination of the Veteran and review of the claims file, the examiner should address the following inquiries:

(A)  Identify all current vaginitis diagnoses, to include vaginitis, atrophic vaginitis, trichomonas vaginitis, bacterial vaginitis, candidiasis, and vaginosis, present during the pendency of the claim. 

(B)   For each current diagnosis, provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such disorder had its onset during service, or is otherwise related to service, to include the noted problems in service and/or the lack of showering during field exercises.  

The examiner should consider the Veteran's statements regarding the onset and continuity of symptomatology referable to her vaginitis.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




